internal_revenue_service department of the treasury number release date index no 2601-dollar_figure p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-118399-99 date october re legend settlor trust agreement child child child date spouse of child spouse of child state dear this is in response to a letter dated date and subsequent correspondence requesting rulings regarding the generation-skipping_transfer_tax gstt consequences and income_tax consequences of a division of trust assets as described below facts the facts submitted and representations made are as follows before date settlor executed trust agreement creating an irrevocable_trust trust for the benefit of his children child child and child since its inception the principal assets of trust have been shares of voting_stock in one or more closely-held corporations which pay little or no dividend income settlor died on date no property was added to trust by any transferor after date under paragraph article i of trust agreement the net_income of trust is to be paid at least quarterly in equal shares to child child and child if a child dies before trust terminates the child’s one-third share of income will be paid as the child appoints by will among the child’s surviving_spouse and the child’s lineal_descendants and their spouses or surviving spouses an appointee must be living on the payment_date to receive a distribution any part of a deceased child’s share of income that the child fails to appoint or any part remaining when all appointees are deceased will be paid per stirpes to that child’s lineal_descendants living on a payment_date or if none per stirpes to settlor’s lineal_descendants living on a payment_date plr-118399-99 under paragraph article i trust will terminate upon the first to occur of the following a the execution of a written_agreement at any time after settlor’s death of all then acting trustees who would not receive any part of the trust principal at the termination to terminate trust in whole or in part b the death of settlor’s last living lineal descendant c the twenty-first anniversary of the death of the last survivor among specified individuals under paragraph article i when trust terminates in whole or in part the terminated part will be distributed in equal shares to child child and child if a child is not then living the child’s one-third share will be distributed as the child appoints by will among those then living of the child’s surviving_spouse and the child’s lineal_descendants and their spouses or surviving spouses any part of a deceased child’s share that the child fails to appoint will be distributed per stirpes to that child’s then living lineal_descendants or if none per stirpes to settlor’s then living lineal_descendants or if none to settlor’s then living brothers or if none to the then living lineal_descendants of settlor’s brothers under paragraph of article ii trust must have at least two individual trustees unless there is a corporate trustee there may be no more than seven individual trustees and one corporate trustee serving at once an individual trustee may appoint his or her successor otherwise successor or additional trustees must be appointed by the unanimous action of the trustees or under specified circumstances by a majority in interest of the adult income beneficiaries child child child the spouse of child and the spouse of child are named as co-trustees and are currently serving paragraph e of article ii provides that the trustees’ powers will include the following divisions or distributions to make divisions or distributions in cash or in_kind and to allocate undivided interests in property and dissimilar property to different shares if necessary to value property to be divided or distributed it shall be valued at its current fair_market_value the trustees propose to partition trust equally into three trusts subtrusts so that there will be one subtrust for the benefit of each of child child and child and that child’s spouse and lineal_descendants the terms governing each partitioned subtrust will be identical to the terms under trust agreement except that each child and that child’s spouse and lineal_descendants will be the sole beneficiary of a subtrust the partition is authorized under section dollar_figure of state’s revised code the trustees will commence a proceeding in state court for an order directing the partition pursuant to the statute under the terms of the proposed court order to divide trust into plr-118399-99 subtrusts the assets of trust will be allocated in three equal shares to each subtrust the three subtrusts will each receive a pro_rata share of each asset of trust under the terms of the proposed court order after the partition the net_income of each subtrust will be paid at least quarterly to the child for whom the subtrust is held if the child dies before the subtrust terminates the net_income of the subtrust will be paid as the child appoints among the child’s surviving_spouse and the child’s lineal_descendants and their spouses or surviving spouses an appointee must be living on the payment_date to receive a distribution any part of the income the child fails to appoint or any part remaining when all appointees are deceased will be paid per stirpes to the child’s lineal_descendants living on a payment_date or if none per stirpes to settlor’s lineal_descendants living on a payment_date each subtrust will terminate upon the first to occur of the following a the execution of a written_agreement at any time after settlor’s death of all then acting independent trustees to terminate the subtrust in whole or in part b the death of settlor’s last living lineal descendant c the twenty-first anniversary of the death of the last survivor among specified individuals the same individuals specified under the term of trust if one subtrust terminates in whole or in part under a written_agreement of the independent trustees then each of the other subtrusts must terminate to the extent of the same fraction or percentage of such subtrust’s assets held on the effective date of such partial_termination paragraph a iii of article i will limit the persons or entities who can be independent trustees as follows t he only persons and or entities who shall be treated as independent trustees shall be any person or entity who would not then be treated under sec_672 of the internal_revenue_code_of_1986 as amended from time to time as a_related_or_subordinate_party with respect to any person who then is eligible to receive any part of the trust principal of any trust then held under this agreement upon termination at such time when a subtrust terminates in whole or in part the terminated part will be distributed to the child with respect to whom the subtrust has been established if that child is not then living the subtrust assets will be distributed as the child appoints among those then living of the child's surviving_spouse and the child's lineal_descendants and their spouses or surviving spouses any part of the subtrust assets the child fails to appoint will be distributed per stirpes to that child's then living lineal_descendants or if none per stirpes to settlor's then living lineal_descendants or if none to settlor's then living brothers or if none to the then living lineal_descendants of settlor's brothers the co-trustees of each subtrust will be child child child the spouse of child and the spouse of child plr-118399-99 the trustees have requested the following rulings the proposed partition of trust will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes under a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations nor will the proposed division into subtrusts subject either trust or the resulting subtrusts to generation-skipping_transfer_tax gstt under the provisions of paragraph a article i of the original trust agreement and of trust agreement as modified under the proposed court order any current beneficiary who is a trustee of any trust under trust agreement will not be treated as having possessed or as possessing a general_power_of_appointment under sec_2041 or sec_2514 the partition of trust into three subtrusts and the pro_rata allocation of trust assets among the subtrusts will not be a transfer by child child or child that will be subject_to gift_tax under sec_2501 after the partition of trust each subtrust will be treated as a separate taxpayer under sec_643 the partition of trust into three subtrusts and the pro_rata allocation of trust assets among the subtrusts will not result in the realization by trust of any income under sec_61 and does not result in the realization of any gain_or_loss under sec_1001 after the partition of trust into three subtrusts the assets of the three subtrusts will have the same basis and same holding periods as the assets had in trust ruling law sec_2601 imposes a tax on each generation-skipping_transfer made by a transfer to a skip_person under a of the tax_reform_act_of_1986 the generation-skipping_transfer_tax is generally applicable to generation-skipping transfers made after date however under b a of the tax reform act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer from a_trust if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26 b ii any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- plr-118399-99 date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or the value of the entire portion of the trust subject_to the power that was released exercised or subject_to a lapse is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides a special rule for certain powers of appointment this section provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if -- such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise such power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years in general any modification or reformation of a_trust that was irrevocable on date that changes the quality value or timing of any beneficial_interest under the trust will cause the trust to lose exempt status for gstt purposes under sec_2652 for generation-skipping_transfer_tax purposes the term transferor means a in the case of any property subject_to estate_tax the decedent and b in the case of any property subject_to gift_tax the donor an individual will be treated as transferring any property with respect to which such individual is the transferor analysis trust was irrevocable prior to date you represent that there have been no constructive or actual additions to trust since date the trustees will allocate the assets of trust in equal shares to the three subtrusts the three subtrusts will each receive a pro_rata share of each asset of trust the dispositive provisions under the proposed court order that will govern the subtrusts are identical to those under trust agreement in particular the income of each subtrust will be paid as provided in trust agreement each subtrust will terminate at the same time as provided in trust agreement and will be distributed under the same terms as provided in trust agreement each subtrust can be terminated by agreement of the independent trustees however the only persons or entities who can be an independent_trustee are persons or entities who would not be related or subordinate within the meaning of sec_672 to any person then eligible to receive any part of the principal of any trust then held under trust agreement as modified under the court order if a subtrust terminated at that time plr-118399-99 thus a child for whom a subtrust is held cannot as trustee participate in a decision to terminate any subtrust in whole or in part accordingly based on the facts submitted and the representations made we conclude that the proposed partition of trust will not be considered a modification that affects the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under trust agreement accordingly the proposed partition of trust will not cause trust to lose its exempt status for generation-skipping_transfer_tax purposes under a of the tax_reform_act_of_1986 and sec_26 b i of the generation-skipping_transfer_tax regulations nor will the proposed division into subtrusts subject either trust or the resulting subtrusts to generation- skipping transfer_tax gstt ruling under sec_2041 the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or creditors of his estate however under sec_2042 a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not a general_power_of_appointment under sec_2514 the exercise or release of a general_power_of_appointment created after date is deemed the transfer of property by the individual possessing such power under sec_2514 general_power_of_appointment is generally defined for gift_tax purposes as the term is defined for estate_tax purposes under sec_2041 in this case the testamentary powers of appointment granted to child child and child under trust agreement and under trust agreement as modified by the proposed court order are exercisable only in favor of the child's surviving_spouse the child's issue and their spouses thus under sec_2041 and sec_2514 each child's power_of_appointment is not a general_power_of_appointment under paragraph a article i of trust agreement trust can be terminated in whole or in part upon the execution of a written_agreement at any time after settlor's death of all trustees who would not receive any part of the trust principal at the termination under this provision any current beneficiary who is a trustee of trust would be precluded from participating in a decision to terminate trust and from thereby causing a distribution of principal to him or herself under the terms of paragraph a of article i as modified by the proposed court order only independent trustees will be able to participate in a decision to terminate plr-118399-99 a subtrust in whole or in part by execution of a written_agreement at any time after settlor’s death an agreement of the independent trustees to terminate one subtrust will cause a proportionate termination of the other subtrusts the only persons or entities who will qualify as independent trustees are those who would not then be related or subordinate within the meaning of sec_672 to any person then eligible to receive any part of the trust principal of any trust upon termination of that trust thus any current beneficiary who is a trustee of a subtrust would be precluded from participating in a decision to terminate any subtrust and from thereby causing a distribution of principal to him or herself accordingly based on the facts submitted and representations made we rule that under the provisions of paragraph a article i of the original trust agreement and of trust agreement as modified under the proposed court order any current beneficiary who is a trustee of any trust under trust agreement will not be treated as having possessed or as possessing a general_power_of_appointment under sec_2041 or sec_2514 ruling sec_2501 of the code provides for a gift_tax on the transfer of property by gift sec_2511 of the code provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible in this case as discussed above the interest of each beneficiary will remain the same after the proposed partition accordingly based on the facts submitted and the representations made we conclude that the partition of trust into three subtrusts and the pro_rata allocation of trust assets among the subtrusts will not be a transfer by child child or child that will be subject_to gift_tax under sec_2501 ruling sec_643 provides that under regulations to be prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax although each subtrust will have the same grantor the subtrusts will have different primary beneficiaries therefore based upon the facts submitted and representations made we conclude that each of the subtrusts will be treated as a separate trust under sec_643 for federal_income_tax purposes ruling sec_61 of the code provides that gross_income includes gains derived from dealings in property plr-118399-99 sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because the assets of trust will be allocated pro_rata among the three subtrusts accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the three original trusts 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes materially different for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal plr-118399-99 entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of the three subtrusts will not differ materially from their interests in trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the proposed transaction is similar to the kinds of transactions discussed in revrul_56_437 since trust is to be partitioned but all other provisions of trust will remain unchanged other than changes described above which are necessary to ensure that the beneficiaries of trust will be entitled to the same benefits under the three subtrusts thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries therefore the partition of trust into three subtrusts and the pro_rata allocation of each existing asset among the three subtrusts will not result in the realization by trust of any income under sec_61 of the code and does not result in the realization of any gain_or_loss under sec_1001 of the code ruling sec_1015 provides that if a property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired by transfer in trust other than by a transfer in trust by a gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased by the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made in addition the principles in sec_1_1015-2 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-2 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 because sec_1001 will not apply to the proposed partition of trust the basis of the assets in the subtrusts will be the same as the basis of the assets currently held in trust sec_1223 of the code provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if under chapter of the code such property has for the purposes of determining gain_or_loss from a sale_or_exchange the plr-118399-99 same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person accordingly based on the facts submitted and the representations made we conclude that after the partition of trust into three subtrusts the basis and holding periods of the assets held in the three subtrusts will be the same as the basis and holding periods of the assets when held in trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent george l masnik chief branch office of associate chief_counsel passthroughs and special industries sincerely yours enclosure copy for sec_6110 purposes
